EXHIBIT 10.1


NOTE AND RESTRICTED STOCK PURCHASE AGREEMENT


This NOTE AND RESTRICTED STOCK PURCHASE AGREEMENT (the "Agreement") is made and
entered into as of January 13, 2009 by and between CelLynx Group, Inc., a Nevada
corporation (the "Company"), and Jay Tandon  (the "Lender").


The Note and the Restricted Stock are sometimes referred to herein as the
“Securities.”


In connection with this subscription, Lender and the Company agree as follows:


A.
Terms of the Loan.

 
1. Purchase of Note and Restricted Stock. The Lender hereby irrevocably agrees,
represents and warrants with, to and for the benefit of the Company, that such
Lender is executing this Agreement in connection with a loan made to the Company
by Lender in the amount of US $100,000 in consideration of (i) an Unsecured
Convertible Promissory Note in the form attached hereto as Exhibit A in the
principal amount of US $100,000 convertible into common stock of the Company at
a conversion price of $0.20 per share (the “Note”), and (ii) 50,000 shares of
restricted common stock of the Company (the “Restricted Stock”).
 


B.
Representations and Warranties of the Lender

 
The Lender hereby represents and warrants to the Company as of the date hereof:
 
1. Place of Business. The principal place of business address set forth below is
such Lender's true and correct principal place of business.
 
2. Sale or Transfer of the Securities. The Lender understands that the
Securities have not been registered under the United States Securities Act of
1933, as amended (the “Securities Act”), or under the laws of any other
jurisdiction. The Lender understands and agrees that transfer or sale of the
Securities may be restricted or prohibited unless they are subsequently
registered under the Securities Act and, where required, under the laws of other
jurisdictions or an exemption from registration is available. The Lender will
not offer, sell, transfer or assign the Securities or any interest therein in
contravention of this Agreement, the Securities Act or any other law. The Lender
understands and acknowledges that, because of the substantial restrictions on
the transferability of the Securities, it may not be possible for the Lender to
sell the Note, the underlying shares thereof, or the Restricted Stock readily,
even in the case of an emergency.
 
3. Representation of Accredited Investor Status, Investment Experience and
Ability to Bear Risk. Lender acknowledges that the Offering has not been
registered with the United States Securities and Exchange Commission because the
Company is relying on an exemption from registration under Section 4(2) of the
Securities Act, and Regulation D and/or Regulation S promulgated thereunder.
Lender believes that at the time of the sale of the Securities to Lender, Lender
(or, if Lender is a corporation, limited liability company or trust, each of its
equity owners) qualifies as an "accredited investor" (as defined under Rule 501
of Regulation D promulgated under the Securities Act).
 
In addition, Lender is knowledgeable and experienced with respect to the
financial and business activities contemplated by the Company and is capable of
evaluating the risks and merits of investing in the Securities and, in making a
decision to proceed with this loan, has not relied upon any representations,
warranties or agreements, other than those set forth in this Agreement.

 
-1-

--------------------------------------------------------------------------------

 

4. Own Advice. In connection with the Lender's loan to the Company, the Lender
has carefully considered and has, to the extent the Lender believes such
discussion necessary, discussed with the Lender's professional legal, tax and
financial advisers (the "Investment Advisors") the suitability of making the
Loan pursuant to this Agreement for the Lender's particular tax and financial
situation and the Lender has determined that the Securities are a suitable
investment for the Lender.
 
5. Risks. The Lender represents and warrants that the Lender is aware that the
Securities involve a substantial degree of risk of loss of the Lender's entire
investment and that there is no assurance of any income from the Lender's
investment. The Lender further represents that the Lender is relying solely on
the Lender's own conclusions or the advice of the Lender’s Investment Advisors
with respect to tax aspects of any investment in the Securities. The Lender
further represents that it has read and reviewed the Company’s filings made with
the United States Securities and Exchange Commission available online at
www.sec.gov.
  
6. Inquiries/Non-solicitation. The Lender and its Investment Advisors have been
given access to, and prior to the execution of this Agreement, have been
provided with an opportunity to ask questions of, and receive answers from, the
Company officers concerning the Company, and to obtain any other information
which the Lender and the Lender's Investment Advisors required with respect to
the Company and an investment in the Company in order to evaluate such
investment and verify the accuracy of all information furnished to the Lender
and its Investment Advisors regarding the Company. All such questions, if asked,
were answered satisfactorily and all information or documents provided were
found to be satisfactory. Neither the Lender nor its Investment Advisors have
been furnished any offering literature on which they have relied on other than
this Agreement and the Lender and its Investment Advisors have relied only on
this Agreement. At no time was the Lender presented with or solicited by any
leaflet, public promotion meeting, newspaper or magazine article, radio or
television advertisement or any other form of general advertising or general
solicitation.
 
7. Authority. The Lender is authorized and has full right and power to purchase
the Securities and to perform the Lender's obligations pursuant to the
provisions of this Agreement; the person signing this Agreement and any other
instrument executed and delivered herewith on behalf of such Lender has been
duly authorized by such entity and has full power and authority to do so. If the
Lender is a corporation, partnership, unincorporated association or other
entity, the person signing this Agreement has the legal capacity to authorize,
deliver and be bound by this Agreement and to take all actions required pursuant
hereto and further certifies that all necessary approvals of directors,
shareholders or otherwise have been given and obtained; and if the Lender is an
individual, is of the full age of majority in the jurisdiction in which the
Lender is resident and is legally competent to execute, deliver and be bound by
this Agreement and take all action pursuant hereto.
 
8. No Default. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby and thereby will not conflict with, or
result in any violation of or default pursuant to, any provision of any
governing instrument applicable to the Lender, or any agreement or other
instrument to which the Lender is a party or by which the Lender or any of the
Lender's properties are bound or any permit, franchise, judgment, decree,
statute, rule or regulation applicable to the Lender or any of the Lender's
business or properties.
 
9. Purchase Entirely For Own Account. This Agreement is made with the Lender in
reliance upon the Lender's representations to the Company, which by the Lender's
execution of this Agreement, the Lender hereby confirms, that the Securities
issuable to the Lender will be acquired for investment for the Lender's own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Lender has no present intention
of selling, granting any participation in, or otherwise distributing the same.
The Lender represents and warrants that the Lender has no contract,
understanding, agreement or arrangement with any person to sell or transfer or
pledge to such person or anyone else any of the Securities for which the Lender
hereby subscribes (in whole or in part) or any interest therein; and the Lender
represents and warrants that the Lender has no present plans to enter into any
such contract, undertaking, agreement or arrangement.

 
-2-

--------------------------------------------------------------------------------

 

The Lender represents and warrants that the funds which will be advanced by the
Lender hereunder will not represent proceeds of crime and the Lender
acknowledges that the Company may in the future be required by law to disclose
the Lender's name and other information relating to this Agreement and the
Lender's subscription hereunder, on a confidential basis, and to the best of the
Lender's knowledge (i) none of the subscription funds to be provided by the
Lender (a) have been or will be derived from or related to any activity that is
deemed criminal under the laws of the United States of America, or any other
jurisdiction, or (b) are being tendered on behalf of a person or entity who has
not been identified to the Lender, and (ii) it shall promptly notify the Company
if the Lender discovers that any of such representations ceases to be true, and
to provide the Company with appropriate information in connection therewith.


10.           Acknowledgments.  The Lender acknowledges that:
 

 
(a)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities; and




 
(b)
there is no government or other insurance covering the Securities; and




 
(c)
there are risks associated with the purchase of the Securities; and




 
(d)
there are restrictions on the Lender's ability to resell the Securities and it
is the responsibility of the Lender to find out what those restrictions are and
to comply with them before selling the Securities; and




 
(e)
the Company has advised the Lender that the Company is relying on an exemption
from the requirements to provide the Lender with a prospectus and to sell
securities through a person or company registered to sell securities under
applicable securities laws and, as a consequence of acquiring the Securities
pursuant to this exemption, certain protections, rights and remedies provided by
applicable securities laws, including statutory rights of rescission or damages,
will not be available to the Lender.



The Lender further acknowledges that (i) the Company may complete secured or
unsecured debt financings or equity financings in the future in order to develop
the Company's business and to fund its ongoing development, (ii) there is no
assurance that such financings will be available and, if available, on
reasonable terms, (iii) any such future financings may have a dilutive effect on
current security holders, including the Lender, and (iv) if such future
financings are not available, the Company may be unable to fund its ongoing
development and the lack of capital resources may result in the failure of its
business.


11.           Hedging Transactions.  The Lender will not, directly or
indirectly, except in compliance with (that is, only to the extent required to
comply with) the Securities Act and such other securities or “Blue Sky” laws as
may be applicable, (i) offer, sell, pledge, transfer or otherwise dispose of (or
solicit any offers to buy, purchase or otherwise acquire or take a pledge of)
any of the Securities, (ii) engage in any short sale which results in a
disposition of any of the Securities by Lender, or (iii) hedge the economic risk
of the Lender’s investment in the Securities.

 
-3-

--------------------------------------------------------------------------------

 


C.
Representations and Warranties of the Company.  Except as set forth in the SEC
Documents [and the Disclosure Schedule], Company represents and warrants that:

 
1. Corporate Organization; Authority; Due Authorization.
 
(a) The Company (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of the State of Nevada, (ii)
has the corporate power and authority to own or lease its properties as and in
the places where its business is now conducted and to carry on its business as
now conducted, and (iii) is duly qualified as a foreign corporation authorized
to do business in every jurisdiction where the failure to so qualify,
individually or in the aggregate, would have a material adverse effect on the
operations, assets, liabilities, financial condition or business of the Company
taken as a whole (a “Material Adverse Effect”).
 
(b) The Company (i) has the requisite corporate power and authority to execute,
deliver and perform this Agreement, the Note and the Restricted Stock
(collectively, the “Transaction Documents”) to which it is a party and to incur
the obligations herein and therein and (ii) has been authorized by all necessary
corporate action to execute, deliver and perform the Transaction Documents and
to consummate the transactions contemplated hereby and thereby (the
“Contemplated Transactions”). The Transaction Documents will be on the Closing
Date valid and binding obligations of the Company enforceable in accordance with
their terms except as limited by applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting the enforcement of creditors’
rights and the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding at law or equity).
 
2. Capitalization. The authorized capital stock of the Company consists of four
hundred million (400,000,000) shares of common stock, $0.001 par value, of which
approximately one hundred twenty six million sixty eight thousand eight hundred
and forty six (126,068,846) shares of common stock are issued and outstanding;
and one hundred million (100,000,000) shares of Series A Preferred Stock, of
which no shares are issued and outstanding. All outstanding shares of capital
stock of the Company were issued in compliance with all applicable Federal and
state securities laws, and the issuance of such shares was duly authorized by
all necessary corporate action on the part of the Company. Except as
contemplated by this Agreement or as set forth in the SEC Documents (hereinafter
defined), there are (i) no outstanding subscriptions, warrants, options,
conversion privileges or other rights or agreements obligating the Company to
purchase or otherwise acquire or issue any shares of capital stock of the
Company (or shares reserved for such purpose), (ii) no preemptive rights
contained in the Company’s Articles of Incorporation, as amended (the “Articles
of Incorporation”), the By-laws of the Company or contracts to which the Company
is a party or rights of first refusal with respect to the issuance of additional
shares of capital stock of the Company, including without limitation the
Securities and (iii) no commitments or understandings (oral or written) of the
Company to issue any shares, warrants, options or other rights to acquire any
equity securities of the Company other than with respect to existing
antidilution rights and preemptive rights of certain existing investors. To the
Company’s knowledge, except as set forth in the SEC Documents, none of the
shares of common stock are subject to any stockholders’ agreement, voting trust
agreement or similar arrangement or understanding. Except as set forth in the
SEC Documents, the Company has no outstanding bonds, debentures, notes or other
obligations the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the stockholders of the Company on any matter.
 
3. Validity of Securities. The issuance of the Securities has been duly
authorized by all necessary corporate action on the part of the Company and,
when issued to, delivered to, and paid for by the Lenders in accordance with
this Agreement, the Securities will be validly issued, fully paid and
non-assessable.
 
4. Private Offering. The Company agrees that neither the Company nor anyone
authorized to act on its behalf will offer the Securities or any part thereof or
any similar securities for issuance or sale to, or solicit any offer to acquire
any of the same from, anyone so as to make the issuance and sale of the
Securities subject to the registration requirements of Section 5 of the
Securities Act.

 
-4-

--------------------------------------------------------------------------------

 

5. No Conflict; Required Filings and Consents. The Company's execution, delivery
and performance of this Agreement and all other agreements contemplated hereby
and thereby and the consummation of the transactions contemplated hereby and
thereby will not with or without the giving of notice or the lapse of time or
both (A) violate any provision of law, statute, rule or regulation to which the
Company is subject, (B) violate any order, judgment or decree applicable to it,
or (C) conflict with or result in a breach or default under any term or
condition of its applicable governing instruments or any agreement or other
instrument to which it is a party or by which it is bound.
 
6. Compliance. Except as set forth in the SEC Documents, the Company is not in
conflict with, or in default or violation of (i) any law, rule, regulation,
order, judgment or decree applicable to the Company or by which any property or
asset of the Company is bound or affected (“Legal Requirement”), or (ii) any
Material Agreement, in each case except for any such conflicts, defaults or
violations that would not, individually or in the aggregate, have a Material
Adverse Effect. The Company has not received any written notice or other
communication from any Governmental Body regarding any actual or possible
violation of, or failure to comply with, any Legal Requirement, except any such
violations or failures that would not, individually or in the aggregate, have a
Material Adverse Effect.
 
7. SEC Documents; Financial Statements.
 
(a) The information contained in the following documents, did not, as of the
date of the applicable document, include any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, as of their respective filing dates or, if amended,
as so amended (the following documents, collectively, the “SEC Documents”),
provided that the representation in this sentence shall not apply to any
misstatement or omission in any SEC Document filed prior to the date of this
Agreement which was superseded by a subsequent SEC Document filed prior to the
date of this Agreement: 
(i)           the Company’s Annual Report on Form 10-K for the year ended
September 30, 2008; and 
(ii)          the Company’s interim filings on Form 10-Q or current reports on
Form 8-K or other appropriate forms filed on any date after December 31, 2008
and on or before the Closing.
 
(b) In addition, as of the date of this Agreement, when read together with the
SEC Documents and the information, qualifications and exceptions contained in
this Agreement, do not include any untrue statement of a material fact or omit
to state a material fact in light of the circumstances in which such written
disclosures were made.
 
(c) The Company has filed all forms, reports and documents required to be filed
by it with the SEC for the 12 months preceding the date of this Agreement,
including without limitation the SEC Documents. As of their respective dates,
the SEC Documents filed prior to the date hereof complied as to form in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act, and the rules and regulations thereunder.
 
9. Use of Proceeds. The net proceeds received by the Company from the sale of
the Securities shall be used by the Company for working capital and general
corporate purposes.

 
-5-

--------------------------------------------------------------------------------

 

D.     Legend. The certificate representing the Securities issued by the Company
shall bear the following (or similar) legends:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THESE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR EXEMPTION THEREFROM.
 
E.     Indemnification. The Lender agrees to indemnify and hold harmless the
Company and its officers, managers, members, employees, agents and affiliates
against any and all loss, liability, claim, damage and expense whatsoever
(including without limitation any and all expenses reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any false
representation or warranty or breach or failure by the Lender to comply with any
covenant agreement made by the Lender herein. The Company agrees to indemnify
and hold harmless the Lender and its officers, managers, members, employees,
agents and affiliates against any and all loss, liability, claim, damage and
expense whatsoever (including without limitation any and all expenses reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure to comply with any
covenant agreement made by the Company herein.
 
F.     Modification. Neither this Agreement nor any provision hereof shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any such waiver, modification, discharge or
termination is sought.
 
G.     Assignability. This Agreement and the rights and obligations hereunder
are not transferable or assignable by the Lender.
 
H.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to principles
of conflicts of law.
 
I.      Survival of Representations and Warranties. All representations and
warranties made by the Lender in this Agreement shall survive the execution and
delivery of this Agreement, as well as any investigation at any time made by or
on behalf of the Company and the issue and sale of the Securities.
 
J.      Reliance. The Lender understands and acknowledges that the Lender's
representations, warranties, acknowledgements and agreements in this Agreement
will be relied upon by the Company in determining the Lender's suitability as a
purchaser of the Securities.
 
K.     Further Assurances. The Lender agrees to provide, if requested, any
additional information that may be requested or required to determine the
Lender's eligibility to purchase the Securities.
 
L.     Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and no party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

 
-6-

--------------------------------------------------------------------------------

 

M.             Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
N.              Notices. Any notice or other communication required or permitted
to be given hereunder (each a “Notice”) shall be given in writing and shall be
made by personal delivery or sent by overnight - courier addressed to a party at
its address shown below or at such other address as such party may designate by
three days’ advance Notice to the other parties.
 
Any Notice to the Lender shall be sent to the address for such Lender set forth
on the signature page hereof.


Any Notice to the Company shall be sent to:


CelLynx Group, Inc.
25910 Acero, Suite 370
Mission Viejo, California, 92691
Attention: CEO


with a copy to:


Richardson & Patel LLP
10900 Wilshire Blvd., Suite 500
Los Angeles, CA. 90024
Fax: 310.208.1154
Attention:  Michael Donahue, Esq.


Each Notice shall be deemed given and effective upon receipt (or refusal of
receipt).
 








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the date set
forth below effective as of the date set forth above.
 
CELLYNX GROUP, INC.,
a Nevada corporation




By:
/s/ Daniel R. Ash
       
Daniel R. Ash
 
Date
   
Chief Executive Officer
               
LENDER:
                           
Name:
Jay Tandon
           
Date
           
Signature:
/s/ Jay Tandon
     



Address:


2125-C Madera Road
Simi Valley, California 93065


Phone:   805-955-4190
Fax:         805-955-4199
Email:      jtandon@tandon.com



Note And Restricted Stock Purchase Agreement
 
-8-

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF
UNSECURED CONVERTIBLE PROMISSORY NOTE 










 
 
 
-9-

--------------------------------------------------------------------------------

 